Stolz, Judge.
In this action on account for the lease-purchase of a front-end loader, the trial judge did not err in granting a partial summary judgment in favor of the plaintiff lessor-seller as to the prayer for damages for loss of anticipated profits on a grading contract, contained in the defendant’s counterclaim (which alleged failure of *63consideration, fraud and breach of warranty), where the showing was that the contract, if it existed, was merely to furnish equipment and labor at an hourly rate for an unspecified sum and amount of time, making such damages too remote and speculative to be recoverable, and that the defendant-appellant had covered his loss by obtaining a suitable substitute tractor from another company. See Code § 20-1406; Code Ann. § 109A-2—715 (2) (a) (Ga. L. 1962, pp. 156, 231); Sanford-Brown Co. v. Patent Scaffolding Co., 199 Ga. 41 (33 SE2d 422); Tri-State Systems v. Village Outlet Stores, 135 Ga. App. 81, 84 (2) (217 SE2d 399) and cits.; Tuttle v. Bootes Hatchery &c. Co., 112 FSupp. 705 (D.C. Minn., 1953); 77 CJS 1319, Sales, § 374.
Argued September 8, 1975
Decided October 7, 1975.
Paul C. Myers, for appellant.
Northcutt, Edwards & Germano, Dan E. Germano, Joseph F. Page, for appellee.

Judgment affirmed.


Deen, P. J., and Evans, J., concur.